Case 1:20-cr-00027-KBJ Document116 Filed 05/10/21 Page 1 of 4

UNITED STATES DISTRICT COURT OF THE DISTRIT OF COLUMBIA
CRIMINAL DIVISION
UNITED STATES OF AMERICA :
: Case Number 1:20-cr-00027-KBJ
v. : ,
TYREE MARSHALL : Judge Ketanji Brown Jackson

DEFENDANT.

 

NOTICE OF FILING

Mr. Marshall, through counsel, respectfully informs this Court of the following.

1. Undersigned counsel had previously represented Mr. Tyree Marshall in Superior Court
(United States v. Tyree Marshall (2019 CF2 011165)). Mr. Grimm has also represented
Ms. Takisha Ganeous, in United States v. Takisha Ganeous (1:21-cr-00242-KB5J), prior to
representing Mr. Marshall.

2. Counsel, after discussions with Mr. Marshall and Ms. Ganeous, can inform the Court of
the following.

a. Ms. Ganeous’ understanding is that she has the right to have Mr. Grimm as her
counsel since she initially retained him in United States v. Takisha Ganeous
(1:21-cr-00242-KBJ). However, Ms. Ganeous wishes to stay with her court
appointed lawyer Mr. Crawley.

b. Mr. Marshall wants to retain Mr. Grimm simply for purposes of obtaining a plea

offer.! Mr. Marshall maintains he does not have the legal fee to retain counsel.

 

+ Counsel has spent days explaining to Mr. Marshall that under Rules of Professional Conduct, counsel is prohibited
from doing a contingent fee in a criminal case. Therefore, I cannot represent him.
Case 1:20-cr-00027-KBJ Document116 Filed 05/10/21 Page 2 of 4

Counsel is not on the CJA appointment list. In addition, counsel is not in a

position to accept an appointment for a trail of this length.

Respectfully submitted,

oe

Bernard Grimm

Law Office of Bernard Grimm
409 7 Street N.W.
Washington, D.C. 20004

Certificate of Service
I hereby certify that a copy of the above notice was filed by ECF on Assistant United

States Attorneys Gilead I. Light, Jonathan Sidney Jacobs, and Rachel A. Fletcher this 10% day of

May 2021.

OA

Bernard Grimm

Law Office of Bernard Grimm
409 7 Street N.W.
Washington, D.C. 20004
Case 1:20-cr-00027-KBJ Document116 Filed 05/10/21 Page 3 of 4

UNITED STATES DISTRICT COURT OF THE DISTRIT OF COLUMBIA
CRIMINAL DIVISION
UNITED STATES OF AMERICA

: Case Number 1:20-cr-00027-KBJ
Vv. :

TYREE MARSHALL : Judge Ketanji Brown Jackson

DEFENDANT.

 

[PROPOSED] ORDER

Upon consideration of counsel’s Notice of Filing in the above captioned case, it is hereby

ORDERED, on this day of May 2021, that defense counsel’s motion is GRANTED.

 

Judge Ketanji Brown Jackson

United States District Court for the District of Columbia
333 Constitution Avenue, NW

Washington, DC 20001

Copies to:

Gilead I. Light

U.S. ATTORNEY'S OFFICE
555 4th Street NW

Ste 4832

Washington, DC 20816

Jonathan Sidney Jacobs
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530

Rachel A Fletcher

U.S. ATTORNEY'S OFFICE
555 4th St, NW

Washington, DC 20350
Case 1:20-cr-00027-KBJ Document 116

Bernard S. Grimm

The Law Office of Bernard Grimm
409 7th Street N.W. Suite 300
Washington D.C. 20004

Signe Leamon

Clerk to the Law Office of Bernard Grimm
409 7th Street N.W. Suite 300

Washington D.C. 20004

Filed 05/10/21 Page 4 of 4
